Name: Commission Regulation (EEC) No 3624/90 of 14 December 1990 amending Regulation (EEC) No 1836/90 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 90 Official Journal of the European Communities No L 351 /43 COMMISSION REGULATION (EEC) No 3624/90 of 14 December 1990 amending Regulation (EEC) No 1836/90 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1990/91 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular Article 9 (6) thereof, Whereas the second subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 stipulates that, to the extent necessary for the supply of refineries, provision may be made for the same measures as those taken in regard to raw sugar produced in the French overseas departments to be applied to raw sugar produced from beet harvested in the Community ; whereas the raw sugar forward supply estimate for all refineries indicates an increase in the quantity of the raw sugar from beet harvested in the Community that is available for Portu ­ guese refineries for the 1990/91 marketing year ; whereas the quantity of such sugar foreseen for the supply of Portuguese refineries in respect of the 1990/91 marketing year by Commission Regulation (EEC) No 1836/10 (3) should as a consequence be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The quantity of 1 5 000 tonnes indicated in Article 1 of Regulation (EEC) No 1836/90 is replaced by the quantity of 45 000 tonnes. Article 2 This regulation shall enter into force on the day of its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p . 4 . 0 OJ No L 114, 27. 4 . 1989, p. 1 . P) OJ No L 168, 30 . 6. 1990, p. 3 .